Citation Nr: 0727493	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
Saratoga Hospital from January 31, 2006 to February 2, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Counsel


REMAND

The statement of the case (SOC) lists the appellant's dates 
of military service from October 1985 to February 1986.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 decision of the Department of Veterans 
Affairs (VA) Medical Center in Canandaigua, New York, which 
denied reimbursement of certain non-VA medical expenses 
incurred from January 31, 2006 to February 2, 2006.  The 
record before the Board consists of a "duplicate CHR" 
(Combined Health Record).  Based on the information in the 
record before the Board, it appears that the care the 
appellant received from January 31, 2006 to February 2, 2006 
did not concern a service-connected disability and that the 
instant claim is governed by 38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2006) and 38 C.F.R. §§ 17.1000-17.1008 (2006).  

Additional evidence and information are needed.  The record 
given to the Board includes itemized invoices for various 
types of medical tests and care administered between January 
31, 2006 and February 2, 2006, but not the medical records 
themselves.  The SOC indicates that the medical records were 
received on March 29, 2006.  Also missing from the record 
before the Board is a copy of the appellant's claim or 
application for reimbursement of medical expenses.  

As additional evidentiary development is needed, the record 
returned to the Board should also include evidence verifying 
the appellant's military service and evidence of service-
connected disabilities, if any.  This could include the 
veteran's claims folder, or copies of rating decisions that 
contain pertinent information concerning what, if any, 
disabilities are service-connected.  

Also needed is evidence showing whether, at the time the 
emergency treatment was furnished, the appellant was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C.A. Chapter 17 within the 
24-month period before January 31, 2006.  

Further, the SOC indicates that, on March 29, 2006, the 
appellant was asked to provide insurance verification 
information, and that she did not respond with such 
information.  Evidence of the March 29, 2006 inquiry to the 
appellant is not in the duplicate CHR provided to the Board.  
Also, in a July 2006 statement, the appellant stated that she 
had responded with a letter to the effect that she had no 
insurance coverage.  That response is not in the CHR, nor is 
a complete copy of the August 10, 2006 duty-to-assist letter 
to the appellant.  

Finally, the issue of whether the treatment the appellant 
received between January 31, 2006 and February 2, 2006 was of 
an emergency nature is a medical question for which the Board 
requires an opinion from a medical professional, which must 
be secured on remand, but after all missing items are 
associated with the CHR.   

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Associate with the record before the 
Board a copy of the March 29, 2006, 
request to the appellant to provide 
insurance verification information, or, if 
there is no copy available, other evidence 
of this request.

2.  Associate with the record before the 
Board the veteran's response to the March 
29, 2006, request to provide insurance 
verification information, and 
documentation of the date that it was 
received.  

3.  Associate with the record before the 
Board the medical records concerning care, 
testing, and/or treatment administered 
from January 31, 2006 to February 2, 2006.  
Ask the appellant to execute records-
release authorization forms as needed to 
accomplish this directive.

4.  Associate with the record before the 
Board a copy of a service verification 
record, such as DD Form 214 or other 
official record of verified military 
service. 

5.  Associate with the record before the 
Board evidence of any disabilities for 
which service connection currently is in 
effect (such as the claims folder or a 
copy of a recent rating decision).  If 
service connection is not in effect for 
any disability, then document that fact in 
the record.          

6.  Associate with the record before the 
Board evidence showing whether or not, at 
the time the claimed emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period before January 31, 2006.  

7.  Ensure that complete copies of every 
item listed in the Statement of the Case, 
section titled "Summary of the 
Evidence," are associated with the record 
before the Board.  Also ensure that a 
complete copy of the August 10, 2006 duty-
to-assist letter sent to the appellant is 
associated with the record.    

8.  After completing the above to the 
extent possible, refer the record to a VA 
medical professional for an opinion as to 
whether hospitalization from January 31, 
2006 to February 2, 2006 should be deemed 
to have been treatment rendered for a 
medical emergency for the purposes of 
reimbursement of private medical care 
costs incurred in that time period. 

Specifically, the medical professional 
should state whether the appellant's 
hospitalization and treatment from January 
31, 2006 to February 2, 2006 was of such a 
nature that a prudent layperson would have 
reasonably expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health, or 
whether there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity that a 
prudent layperson who possesses and 
average knowledge of health and medicine 
could reasonably expect the absence of 
treatment could result in  placing the 
health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any 
bodily organ.     

The medical professional is asked to state 
explicitly that the record was reviewed, 
and any opinion given should be supported 
with reasons and bases.  

9.  After completing the above, 
readjudicate the reimbursement claim.  If 
the claim remains denied, then issue a 
Supplemental Statement of the Case and 
afford the appellant (and any 
representative) an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.  
  
The appellant has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



